Case: 17-60517      Document: 00514523630         Page: 1    Date Filed: 06/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 17-60517                            FILED
                                  Summary Calendar                      June 21, 2018
                                                                       Lyle W. Cayce
ZHONG QIN YANG, also known as Yang Zhongqin,
                                                                            Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A093 408 583


Before STEWART, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM: *
       Zhong Qin Yang petitions for review of the decision of the Board of
Immigration Appeals (BIA) denying his motion to reopen his removal
proceedings. The Government argues that the petition should be dismissed for
lack of jurisdiction.
       In general, we have jurisdiction to review a final order of removal. See 8
U.S.C. § 1252(a)(1), (a)(5), (b)(9). However, we lack jurisdiction to review a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60517    Document: 00514523630    Page: 2   Date Filed: 06/21/2018


                                No. 17-60517

removal order against an alien, like Yang, who is removable under 8 U.S.C.
§ 1227(a)(2)(A)(iii) based on the commission of an aggravated felony.       See
§ 1252(a)(2)(C) (“no court shall have jurisdiction to review any final order of
removal against an alien who is removable by reason of having committed” an
aggravated felony); Marquez-Marquez v. Gonzales, 455 F.3d 548, 560-61 (5th
Cir. 2006). Nevertheless, review remains available for constitutional claims or
questions of law raised in a petition for review. § 1252(a)(2)(D); see Marquez-
Marquez, 455 F.3d at 560-61; see also Andrade v. Gonzales, 459 F.3d 538, 542
(5th Cir. 2006).
      Yang argues that the BIA stated the correct standard, but it did not
apply the correct standard; however, he does not specifically explain why the
BIA’s application of the standard was incorrect. Yang argues primarily that
the BIA’s denial of his motion to reopen was an abuse of discretion because he
established his prima facie eligibility for relief under the Convention Against
Torture (CAT).     Whether an alien has demonstrated eligibility for CAT
protection is a factual determination that this court reviews for substantial
evidence. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Because Yang
was removable as an alien convicted of an aggravated felony and because his
argument amounts to a challenge of the BIA’s factual determination, we lack
jurisdiction to consider Yang’s petition.        8 U.S.C. §§ 1252(a)(2)(C),
1252(a)(2)(D); Siwe v. Holder, 742 F.3d 603, 613 (5th Cir. 2014); Escudero-
Arciniega v. Holder, 702 F.3d 781, 785 (5th Cir. 2012). Accordingly, Yang’s
petition for review is DISMISSED for lack of jurisdiction.




                                      2